Citation Nr: 0211873	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  00-02 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for malignant non-Hodgkin's 
lymphoma, to include as due to exposure to ionizing 
radiation.



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from February 1946 to 
April 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  This case was remanded by the Board in 
April 2001 for further development; it was returned to the 
Board in August 2002.


REMAND

The veteran contends that service connection is warranted for 
malignant non-Hodgkin's lymphoma.  He alleges that his 
lymphoma originated from exposure to ionizing radiation in 
service, and he contends that he was exposed to radiation 
when the troop ship transporting him to his assignment in 
Japan in September 1946 passed downwind of where Operation 
CROSSROADS had been conducted from July to August 1946.  He 
also alleges that he was exposed to ionizing radiation while 
serving with the 333rd Quartermaster Salvage Repair Company 
in Japan from November 1946 to February 1947, in that his 
duties required him to personally inspect equipment that had 
been used to clear the rubble from Hiroshima and Nagasaki 
after August 1945.  A July 2002 letter from the Defense 
Threat Reduction Agency confirms that the veteran served in 
Tokyo, Japan with the 333rd Quartermaster Salvage Repair 
Company from November 1946 to February 1947.

According to 38 C.F.R. § 3.311(a)(1), in all claims in which 
it is established that a radiogenic disease first became 
manifest after service and was not manifest to a compensable 
degree within any applicable presumptive period as specified 
in 38 C.F.R. §§ 3.307 or 3.309, and it is contended the 
disease is a result of exposure to ionizing radiation in 
service, an assessment will be made as to the size and nature 
of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1) 
(2001).  For claims involving radiation exposure not based on 
atmospheric nuclear weapons test participation or on the 
occupation of Hiroshima or Nagasaki, a request will be made 
for any available records concerning the veteran's exposure 
to radiation.  All such records will be forwarded to the 
Under Secretary for Health, who will be responsible for 
preparation of a dose estimate, to the extent feasible, based 
on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2001).

On file is a May 1999 statement by the Department of the Army 
which essentially indicates that a search for records 
documenting any radiation exposure of the veteran was 
unsuccessful.  In a response received in March 1999, the 
veteran's service department indicated that no DD Form 1141 
or records concerning any radiation exposure were available.  

Although the RO determined that the veteran was not exposed 
to ionizing radiation in service, there is no indication that 
the RO forwarded the veteran's records to VA's Under 
Secretary for Health for preparation of a dose estimate, as 
is required in this case.  The Board notes in passing that 
the veteran's lymphoma is considered a radiogenic disease for 
VA purposes.  See 38 C.F.R. § 3.311(b)(2)(xxii) (2001).  
Under the circumstances, the Board is of the opinion that the 
case must be remanded for compliance with 38 C.F.R. 
§ 3.311(a).

The Board also notes that the veteran's service medical 
records are no longer associated with the claims file.  The 
record reflects that the June 1999 rating decision was based 
in part on a review of those records, and that in a June 2001 
correspondence to the veteran, following remand of the case 
to the RO, the RO specifically informed the veteran that his 
service medical records were on file.  Under the 
circumstances, the Board is of the opinion that the RO should 
undertake a search of its facility in order to locate the 
veteran's missing service medical records.

The Board lastly notes that the April 2001 Board remand 
requested that the RO contact the appropriate service 
department and request a copy of the unit history for the 
333rd QMC Salvage and Repair Company for November 1996 to 
April 1947.  While the record reflects that the RO thereafter 
requested a copy of the referenced unit history, there is no 
indication that the appropriate service department replied to 
the RO's request or provided the unit history.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should undertake a search 
of the appropriate workspaces in its 
facility in order to locate any 
missing service medical records for 
the veteran.  If no service medical 
records for the veteran are found, 
the RO should specifically note this 
in the record.

2.  If the veteran's service medical 
records can not be located, the RO 
should contact the National 
Personnel Records Center (NPRC), 
and, using the available unit 
assignment information for the 
veteran located in the record, 
request that NPRC search its records 
for any service medical records for 
the veteran.

3.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claim.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.

4. The RO should also contact the 
appropriate service department and 
request a copy of the unit history 
for the 333rd Quartermaster Salvage 
and Repair Company for November 1946 
to April 1947.  If no such unit 
history is available, the service 
department should so indicate.

5.  Thereafter, the RO should 
forward the veteran's records to 
VA's Under Secretary for Health for 
preparation of a dose estimate in 
accordance with 38 C.F.R. 
§ 3.311(a)(2)(iii).

6.  The RO should then determine if 
the veteran was exposed to ionizing 
radiation as claimed.  If the RO 
determines that the veteran was 
exposed to ionizing radiation as 
claimed, the RO should undertake the 
additional development specified in 
38 C.F.R. § 3.311(b)(1) (2001).

7.  Thereafter, the RO should ensure 
that the requested development has 
been conducted and completed in 
full.  Then, the RO should undertake 
any other indicated development and 
re-adjudicate the claim for service 
connection, to include on the basis 
of exposure to ionizing radiation, 
for malignant non-Hodgkin's 
lymphoma.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and afford the veteran an appropriate 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board does not 
intimate any opinion as to any ultimate outcome warranted.  
No action is required of the veteran until he is otherwise 
notified. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).

